Citation Nr: 0027160	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  92-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left iliac crest gunshot wound residuals, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to a compensable evaluation for laparotomy 
scar residuals.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from October 1944 to June 
1947.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied an increased evaluation for the veteran's 
service-connected left iliac crest gunshot wound residuals.  
In February 1992, the RO denied service connection for 
aortoiliac disease with stenosis.  In March 1992, the RO 
denied a total rating for compensation purposes based on 
individual unemployability.  In January 1993, the Board 
remanded the veteran's claims to the RO for additional 
development of the record.  

In October 1993, the RO denied an increased evaluation for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).  In June 1994, the Board remanded the 
veteran's claims to the RO for additional action.  In March 
1996, the Board again remanded the veteran's claims to the RO 
for additional action.  

In May 1996, the RO, in pertinent part, denied service 
connection for cerebrovascular accident residuals.  In 
September 1997, the Board denied service connection for 
aortoiliac disease with stenosis and remanded the issues of 
the veteran's entitlement to an increased evaluation for his 
left iliac crest gunshot wound residuals and a total rating 
for compensation purposes based on individual unemployability 
to the RO for additional action.  

In April 1998, the Board denied an increased evaluation for 
the veteran's PTSD and remanded the issues of the veteran's 
entitlement to an increased evaluation for his left iliac 
crest gunshot wound residuals and a total rating for 
compensation purposes based on individual unemployability to 
the RO for further action.  In March 2000, the Board 
requested an opinion from a Veterans Health Administration 
(VHA) medical expert.  In May 2000, the requested VHA opinion 
was incorporated into the record.  In June 2000, the 
accredited representative was provided with a copy of the VHA 
opinion and informed of the veteran's right to submit 
additional evidence and/or argument.  In June 2000, the 
national accredited representative stated that he had no 
additional evidence or argument to submit.  The veteran has 
been represented throughout this appeal by the Disabled 
American Veterans.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim for an increased evaluation to the Department of 
Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's service-connected through and through left 
iliac crest gunshot wound residuals have been shown to be 
productive of no more than moderate Muscle Group XVII injury, 
moderate Muscle Group XIX injury, a tender entrance wound 
scar, and a tender exit wound (laparotomy) scar.  
2.  A Muscle Group XX injury has not been shown during 
service or at anytime thereafter.  

3.  A 20 percent evaluation for the veteran's left iliac 
crest gunshot wound residuals under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5320 has been continuously in 
effect for a period in excess of twenty years.  There has 
been no showing that the evaluation was based on fraud.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the 
veteran's left iliac crest gunshot wound residuals have been 
met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.951, 4.10, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic 
Codes 5319, 5320 (1999).  

2.  The criteria for a separate 20 percent evaluation for the 
veteran's left iliac crest gunshot wound residuals under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5317 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.56, 4.71a, Diagnostic Code 5317 
(1999).  

3.  The criteria for a separate 10 percent evaluation for the 
veteran's left iliac crest gunshot entrance wound scar 
residuals under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  

4.  The criteria for a 10 percent evaluation for the 
veteran's laparotomy (exit wound) scar residuals have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Historical Review

The veteran's service medical records indicate that he 
sustained a moderate penetrating twenty-five caliber bullet 
wound to the posterior lateral aspect of the left iliac crest 
and the left lower quadrant of the abdomen during combat with 
the enemy.  A June 1945 treatment record states that the 
veteran underwent an exploratory abdominal laparotomy with a 
left rectus incision.  The procedure revealed gross 
hemorrhage into the rectus muscle.  The veteran's wounds were 
surgically closed.  The report of his December 1945 physical 
examination for service separation notes the veteran's left 
lower abdominal gunshot wound.  On examination, the veteran 
exhibited mildly impaired left abdominal wall muscle tone.  
The report of his June 1947 physical examination for service 
separation notes that the veteran complained of painful 
stomach gunshot wound residuals.  On examination, the veteran 
exhibited a "painful stomach on pressure."  In August 1947, 
the VA established service connection for left iliac crest 
gunshot wound residuals; assigned a 20 percent evaluation for 
that disability under the provisions of Diagnostic Code 5320 
pertaining to Muscle Group XX (spinal muscles: sacrospinalis 
(erector spinae and its prolongations in thoracic and 
cervical regions); established service connection for 
laparotomy scar residuals; assigned a noncompensable 
evaluation for that disability under the provisions of 
Diagnostic Code 7804; and effectuated the awards as of June 
18, 1947.  

The report of a June 1948 VA examination for compensation 
purposes notes that the veteran exhibited a non-tender and 
non-adherent left iliac crest gunshot entrance wound scar 
which measured one-quarter inch in diameter; a non-tender and 
non-adherent "post-operative scar through" the left rectus 
muscle which measured five inches by three-eighths of an 
inch; and no associated muscle loss.  The veteran was 
diagnosed with "residuals of gunshot wound through crest of 
left ilium into abdomen."  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A noncompensable 
evaluation is warranted for slight injury to Muscle Group 
XVII (Pelvic Girdle Group 2: (1) gluteus maximus; (2) gluteus 
medius; and (3) gluteus minimus.).  A 20 percent evaluation 
requires moderate injury.  A 40 percent evaluation requires 
moderate severe injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5317 (1999).  A noncompensable disability evaluation is 
warranted for slight injury to Muscle Group XIX (Muscles of 
the abdominal wall: (1) rectus abdominis; (2) external 
oblique; (3) internal oblique; (4) transversalis and (5) 
quadratus lumborum).  A 10 percent evaluation requires 
moderate injury.  A 30 percent disability evaluation requires 
moderately severe injury.  A 50 percent evaluation requires 
severe injury.  38 C.F.R. § 4.71a, Diagnostic Code 5319 
(1999).  

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  In reviewing a 
similar factual scenario wherein the veteran sustained a 
penetrating muscle injury to the head with significant scar 
residuals, the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The provisions of 38 C.F.R. § 4.56 (1999) offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The Board observes that that 38 C.F.R. 
§ 4.56(d) recodified the provisions of 38 C.F.R. 
§ 4.56(a)-(d) in effect prior to July 3, 1997 without 
substantive change.  The regulation directs, in pertinent 
part, that: 

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  
(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 
  (1)  Slight disability of muscles-(i)  
Type of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii)  Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. 
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i)  Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
  (4)  Severe disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 
  (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile. 
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle. 
  C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. 
  (D)  Visible or measurable atrophy.  
  (E)  Adaptive contraction of an 
opposing group of muscles.  
  (F)  Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.  
  (G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Clinical documentation from the University of 
Missouri-Columbia Hospital dated in June 1991 conveys that 
the veteran complained of left hip pain.  At a February 1992 
VA examination for compensation purposes, the veteran 
complained of chronic left thigh and buttock pain and 
bilateral lower extremity claudication.  The veteran was 
noted to have sustained a through and through gunshot wound 
with a posterolateral left iliac crest entrance wound and an 
anterior left lower quadrant abdominal exit wound.  On 
examination, the veteran exhibited a well-healed left lower 
quadrant abdominal scar.  
At an August 1993 VA examination for compensation purposes, 
the veteran complained of left hip, left thigh, and left 
groin pain.  The VA examiner reported that the veteran had 
sustained a "[gunshot wound left] buttock out left iliac 
crest/anterior/superior inguinal region."  The veteran 
exhibited a left groin scar; a bony defect of the left 
anterior inferior iliac crest; and a left hip range of motion 
of flexion to 130 degrees, extension to 5 degrees, external 
rotation to 25 degrees, internal rotation to 10 degrees, 
abduction to 20 degrees, and adduction to 10 degrees.  
Contemporaneous X-ray studies of the pelvis revealed no 
findings consistent with fracture residuals or bony 
destruction of the pelvis.  The VA examiner commented that:  

The residual limitation from the left hip 
posterior lateral gunshot wound is pain 
which is difficult to quantitate but did 
not limit the hip range of motion or 
strength more than slightly.  Minimal 
scarring remains which does not limit 
activity and has minimal superficial pain 
associated."  

At an April 1996 VA examination for compensation purposes, 
the veteran exhibited a "very small" and "not apparent" 
scar; reduced right-sided strength due to his gunshot wound; 
and no tendon damage or evidence of muscle herniation.  The 
VA examiner stated that she had reviewed the veteran's claims 
file.  She observed that the muscles penetrated by the 
veteran's left iliac and left lower abdominal gunshot wound 
included the gastrocnemius muscle and possibly both the 
iliopsoas and the hamstring muscles.  The veteran was 
diagnosed with "gunshot wound reducing gastrocnemius and 
iliopsoas and the hamstring muscles on the left side."  

At a July 1998 VA examination for compensation purposes, the 
veteran complained of numbness about the left lower 
hemipelvis and proximal thigh.  On examination, the veteran 
exhibited a small and minimally tender entrance wound scar 
over the left gluteus maximus muscle and a small exit wound 
scar on the left lower abdominal wall "with almost [no 
tenderness];" no associated deformity; and a left hip range 
of motion flexion to 110 degrees, "full" extension, 
external rotation to 30 degrees, and internal rotation to 20 
degrees; and no left lower extremity focal paresthesia.  The 
VA examiner commented that:

The entrance wound is over the left 
gluteus maximus.  The bullet evidently 
proceeded through the left posterior 
hemipelvis to the egress wound on the 
left lower abdominal wall.  This is an 
extremely small caliber wound as it is 
difficult to visualized the egress wound.  
...  There is no deformity.  The iliac 
crest was evidently not struck or was not 
significantly fractured as no evidence of 
the passage of the bullet can be 
determined from inspection of the 
radiographs.  ...  This patient has a 
history of [a] low velocity gunshot to 
the left posterior hemipelvis.  This 
would have appeared to have produced some 
local tenderness and "fibromyositis" of 
the surrounding gluteal musculature.  
However, it appears to have produced no 
other significant limitation.  ...  This 
appears to have produced irritation of 
the surrounding musculature and a 
sensation of diminished sensibility in 
the immediate area.  It does not appear 
to have produced any limitation of 
function of the remainder of the limb, no 
paresthesia, no sensibility loss, and no 
functional limitations.  

The May 2000 VHA opinion states that:

The appellant sustained a .25 caliber 
gunshot wound in 1945 that, according to 
the records, entered in the left gluteus 
musculature, transversed the anterior 
portion of the iliac crest, and exited in 
the left anterior lateral hypogastrium 
(left groin).  The bullet's course enters 
the skin and the musculature involved in 
a through and through wound in the 
trajectory described would be the gluteal 
muscles, iliac crest, and finally, on 
exit, the edge of the internal and 
external oblique muscles as they insert 
on [the] iliac crest.  The blood that was 
found in the rectus muscle during the 
initial surgery will come from the 
collateral bleeding from the bone damage 
of the iliac crest.  While low velocity 
missiles do not inflict collateral damage 
to muscle or soft tissue, the collateral 
damage from bone fragments from the iliac 
crest is difficult to predict.  The 
fragmentation of the bone could 
conceivably damage the left iliopsoas 
muscle posteriorly in the back.  
Similarly, the left hamstring in the 
posterior thigh and the gastrocnemius 
muscle in the medial part of the thigh 
could sustain bone fragmentation damage.  
This patient could sustain collateral 
damage to other structures, while not 
directly related to the bullet's path, 
due to fragmentation of bone from the 
iliac crest injury.  

A.  Muscle Injuries

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  Initially, the 
Board observes that the veteran's gunshot wound residuals 
were previously considered to encompass a Muscle Group XX 
injury.  A 20 percent evaluation for the veteran's gunshot 
wound residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5320 has been effect since June 1947, a 
period of approximately 53 years.  The veteran's through and 
through left lower abdominal and pelvic area gunshot wound 
residuals have been subject to multiple and somewhat 
conflicting clinical evaluations.  However, the Board finds 
that the course of the small and apparently low velocity 
missile has been determined most consistently to involve the 
left gluteal muscles (Muscle Group XVII) and the left 
internal and external oblique muscles (Muscle Group XIX).  
There is no objective evidence of a spinal muscle (Muscle 
Group XX) injury.
As the clinical documentation of record has not established 
that the veteran's service-connected gunshot wound residuals 
have ever been shown to involve Muscle Group XX, the prior 
application of Diagnostic Code 5320 was clearly improper.  
Notwithstanding this fact, the 20 percent evaluation under 
the provisions of Diagnostic Code 5320 has been in effect for 
a period well in excess of 20 years.  The provisions of 38 
U.S.C.A. § 110 (West 1991) and 38 C.F.R.§ 3.951 (1999) direct 
that a disability which has been continuously rated at or 
above any evaluation for twenty or more years for 
compensation purposes under laws administered by the VA shall 
not thereafter be rated at less than such evaluation, except 
upon a showing that such rating was based on fraud.  There is 
no indication of fraud in the instant appeal.  

In reviewing a similar factual scenario, the Court has 
directed that: 

As to whether the Board discontinued a 
protected rating contrary to 38 U.S.C. 
§ 110 or 38 U.S.C. § 1159 while 
simultaneously granting service 
connection for a different injury, in 
which event the appellant may be entitled 
to be rated under both DCs 5280-5281 and 
DC 5310 as he argues, the Board should 
include a discussion of the issue of 
severance and why the change in the 
disability rating code is not, at a 
minimum, analogous to severance.  See 
also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  (veteran entitled to 
separate ratings where none of the 
symptomatology for any one condition 
duplicates, or overlaps others).  A 
second possible scenario is that the 
Board may have merely modified the 
appellant's disability rating pursuant to 
the Court's decision in Gifford v. Brown, 
6 Vet. App. 269 (1994) to conform to the 
evidence that shows a disability to the 
left great toe but no disability to the 
muscles of the left foot.  In Gifford, 
the Board modified the appellant's 
disability rating from a left thigh 
disability to a right thigh disability.  
The appellant in Gifford, similar to the 
appellant here, argued that he was 
entitled to disability ratings for both 
thighs.  The Court held that the "only 
essential feature of the initial rating, 
and the part of the rating that was 
protected, was a disability stemming from 
a gunshot wound to a thigh."  Id. at 271.  
A third possible scenario is that the 
Board did not want to award the appellant 
duplicate disability ratings for the same 
symptomatology.  See 38 C.F.R.§ 4.14; see 
also Gifford v. Brown, 6 Vet. App. 272.  
("Unlike severance, limiting appellant 
here to a single 10% disability where he 
is service connected for both thighs is 
not precluded by our statutes, and is 
supported by case law and regulation.")  
Sanders v. West, 13 Vet. App. 491, 493-
494 (2000).  

In reaching its decision in Gifford, the Court clarified 
that:

The only essential feature of the initial 
rating, and the part of the rating that 
was protected, was a disability stemming 
from a gunshot wound to a thigh.  The 
description of the particular thigh which 
was injured was, in short, mere 
surplusage to the rating decision.  Had 
the rating merely shown a thigh injury, 
without specifying which thigh, it would 
have made no difference to the efficacy 
of the adjudication.  The correction of 
this rating to reflect accurately the 
thigh which was injured did not result in 
a new rating or the severance of the old 
rating.  It was a simple, nonsubstantive 
administrative correction showing the 
injury causing disability was to a 
different part of the body than that 
reflected in the initial rating.  The 
correction did not involve a change in 
the diagnostic code, the fact of service 
connection, nor the degree of disability.  
Under these circumstances, this 
correction was of no more significance 
than, for example, the correction of the 
spelling of the appellant's name or 
correction of his social security number.  
Gifford v. Brown, 6 Vet. App. 269, 271 
(1994).  

The Board find that the facts of the instant appeal most 
closely resemble the Court's first scenario in Sanders 
inasmuch as the appropriate evaluation of the veteran's 
gunshot wound residuals requires recharacterization of the 
affected muscle groups and application of different 
diagnostic codes.  Therefore, the Board finds that the 
provisions of 38 U.S.C.A. § 110 are for application and the 
20 percent evaluation under Diagnostic Code 5320 may not be 
reduced or severed.  

The veteran's Muscle Groups XVII and XIX injuries have been 
uniformly shown to be manifested by subjective left lower 
extremity pain; through and through wounds; tender entrance 
wound and exit wound (laparotomy) scars; and essentially no 
objective evidence of muscle loss, deformity, functional 
impairment, or other abnormalities.  Such clinical findings 
are consistent with moderate injury to Muscle Groups XVII and 
XIX.  There is no documentation of prolonged infection, 
sloughing of soft parts, and intermuscular scarring 
contemporaneous to the initial wound; consistent complaints 
of the cardinal signs and symptoms of muscle disability; or 
demonstrable loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Such 
findings support the assignment of a separate 20 percent 
evaluation under the provisions of Diagnostic Code 5317 and 
merit assignment of a compensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5319.  

As noted above, the veteran has a protected 20 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5320.  Both diagnostic Codes 5319 and 5320 
pertain to torso muscle injuries and thus involve the same 
anatomical region.  They do not act upon the same joint.  
Therefore, it is necessary to address application of 38 
C.F.R. § 4.55(e) (1999) pertaining to combined evaluations.  
The Board observes that that 38 C.F.R. § 4.55(e) recodified 
the provisions of 38 C.F.R. § 4.55(a) in effect prior to July 
3, 1997 without substantive change.  The regulation directs, 
in pertinent part, that:  

For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  

The veteran's gunshot wound residuals have been shown to be 
productive of moderate Muscle Group XIX injury.  There is no 
apparent Muscle Group XX injury.  Given these facts, the 
Board finds that Muscle Group XIX is the most severely 
injured muscle group.  The veteran's disability level will be 
advanced from moderate to moderately severe.  Moderately 
severe Muscle Group XIX injury merits assignment of a 30 
percent evaluation.  38 C.F.R. §§ 4.55, 4.56, 4.71a, 
Diagnostic Code 5319 (1999).  Such action conforms with 38 
U.S.C.A. § 110.  While there is some objective evidence of 
painful left hip motion, the veteran has not indicated that 
his left hip pain limits motion or function to an extent 
greater than that described by the VA examiners.  There is no 
reliable evidence of weakness or muscle loss.  There is no 
objective evidence of more motion than normal.  There is no 
objective evidence of excess fatigability or incoordination.  
The Board finds that the most probative evidence of the 
veteran's degree of left lower abdominal and left iliac crest 
disability is the examining VA physicians' objective clinical 
observations.  Given these findings, the Board concludes that 
a 30 percent evaluation under Diagnostic Code 5319, a 
separate 20 percent evaluation under the Diagnostic Code 
5317, and no more are now warranted for the veteran's left 
lower abdominal and left iliac crest muscle injuries.  

B.  Scar Residuals

The veteran's entrance wound scar and exit wound (laparotomy) 
scars have been shown to be at least minimally tender on 
repeated examination.  Such findings warrant assignment of 
separate compensable evaluations.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  There is no objective clinical 
findings that the scars limit function of the affected body 
part.  Accordingly, the Board concludes that separate 10 
percent evaluations are now warranted for the veteran's 
entrance wound scar residuals and exit wound (laparotomy) 
scar residuals.  


ORDER

The criteria for a 30 percent evaluation for the veteran's 
left iliac crest gunshot wound residuals have been met.  The 
criteria for a separate 20 percent evaluation for the 
veteran's left iliac crest gunshot wound residuals under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5317 have 
been met.  The criteria for a separate 10 percent evaluation 
for the veteran's entrance wound scar residuals under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 have 
been met.  The criteria for a 10 percent evaluation for the 
veteran's exit wound (laparotomy) scar residuals have been 
met.  These awards are made subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

In light of the award above of increased and separate 
evaluations for his left iliac crest gunshot wound residuals 
and the Court's holding in Bernard v. Brown, 4 Vet. App. 384 
(1993), the Board finds that the RO should reevaluated the 
veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability.  Accordingly, 
this case is REMANDED for the following action:

The RO should reevaluate the veteran's 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

